Exhibit 10.1

LETTER AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

OF

JEFFREY T. SLOVIN

This Letter Amendment (“Amendment”) effective as of September 20, 2010, amends
the Employment Agreement, made as of June 14, 2006 and amended as of December 2,
2008 (the “Agreement”), between Sirona Dental Systems, Inc., and its subsidiary
Schick Technologies, Inc. (collectively, the “Company”), and Jeffrey T. Slovin
(“the Employee”):

1. The Company hereby promotes Employee, and Employee hereby agrees to be
promoted, to President of the Company, effective as of September 20, 2010. As
President of the Company, Employee shall, at all times, report directly to the
Company’s Chief Executive Officer, and shall be responsible for directing the
management of the four segments in Bensheim: Dental CAD/CAM Systems, Imaging
Systems, Treatment Centers and Instruments, and shall perform such other duties
as will be assigned from time to time by the Company’s Chief Executive Officer.
Additionally, the Employee will be appointed as Geschäftsführer of Sirona Dental
Services GmbH, Sirona Dental Systems GmbH, Sirona Immobilien GmbH and Sirona
Technologie GmbH & Co. KG.

2. The Company agrees to relocate the Employee and the Employee agrees to be
relocated to Bensheim, Germany for a period of two (2) years (the “Relocation
Period”) commencing on October 1, 2010. The Employee agrees to relocate with his
family to Germany during the Relocation Period.

3. During the Relocation Period, the Company will provide and pay for the
following Services:

(i) Relocation and moving for the Employee and his family to and from Germany.

(ii) Housing for the Employee and his family in the area of Bensheim, Germany.

(iii) The Company will make the Employee whole on an after-tax basis for German
employment income and other applicable taxes on Employee’s remuneration in
excess of the tax



--------------------------------------------------------------------------------

Employee would owe if such income was subject only to federal, state and local
taxation applicable at Employee’s fiscal domicile prior to relocation to
Germany. Tax equalization will be calculated by the Company’s outside accounting
firm and paid with the monthly payroll.

(iv) During the Relocation Period the Company will provide and pay for
Employee’s tax filings and advice in Germany and USA with regard to Employee’s
remuneration earned within the Relocation Period.

(v) To avoid any disadvantages or dual benefits in social security coverage, the
Employee may opt to remain in the U.S. social security system as far as legally
possible. The Company will apply for the issuing of the certificate of coverage
at the Social Security Administration Office of International Programs USA. In
lieu of any similar benefits provided by Sirona USA, the Employee will be
covered by the International Healthcare Plan of the Company.

The Company’s Services to the Employee and his family during the Relocation
Period will be provided by service providers of Company’s choice and will be
managed by Company’s Corporate HR department in Salzburg, Austria.

4. Section VI(iv) of the Agreement shall be deleted in its entirety and replaced
with the following:

5. “(iv) Employee no longer reports to Jost Fischer, the Company’s Chief
Executive Officer;”

6. The last sentence of the Agreement shall be deleted in its entirety and
replaced with the following:

7. “Prior to resigning for Good Reason, Employee shall provide the Company 30
days’ (90 working days’ in case of (iv) above) notice of such intention to
resign for Good Reason and the Company shall have the opportunity to cure such
conduct; if curable, during such period.”

8. Employee’s duties and responsibilities as EVP and United States COO will be
taken over by the Company’s CEO. The rights, responsibilities and obligations of
Employee as a member of the Board of Directors will remain in full force and
effect.

9. All other terms of the Agreement shall remain in full force and effect.

New York, September 19, 2010

 

Sirona Dental Systems, Inc.     Jeffrey T. Slovin /s/ Jost Fischer     /s/
Jeffrey T. Slovin Jost Fischer     Jeffrey T. Slovin Chairman & CEO    